Citation Nr: 0409274	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder, including entitlement to 
a rating higher than 70 percent as of March 1, 1998.

2.  Entitlement to an increased rating for metatarsalgia and 
calluses of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision that continued a 
10 percent disability evaluation for the veteran's left foot 
disability, and from a July 1997 rating decision of the of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which, among other things, granted 
entitlement to service connection for post-traumatic stress 
disorder and assigned an initial evaluation of 50 percent 
thereto.  In July 2000, the New York RO increased the 
evaluation for post-traumatic stress disorder to 70 percent 
effective March 1, 1998, and assigned a total rating based on 
individual unemployability effective March 1, 1998, but the 
veteran continued his appeal of the initial rating assignment 
and expressed his disagreement with the increased rating as 
well.  As such, the issues set forth on the title page of 
this decision are properly before the Board for adjudication.  
It is noted that the veteran's claims are now serviced by the 
RO in San Juan, Puerto Rico.

The issue of entitlement to an increased rating for a left 
foot disability will be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been demonstrably unable to obtain or 
retain employment as a result of symptoms of post-traumatic 
stress disorder since at least July 1996.

CONCLUSION OF LAW

Criteria for a 100 percent schedular rating for post-
traumatic stress disorder have been met as of July 19, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.132, 
Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran filed his claim of entitlement to service 
connection for post-traumatic stress disorder on July 19, 
1996.  The rating criteria in effect at that time, as found 
in 38 C.F.R. Section 4.132, Diagnostic Code 9411, is as 
follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or 
retain employment .........................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The United States Court of Appeals for Veterans Claims 
(Court) held in Johnson v. Brown, 7 Vet. App. 95 (1994), that 
the criteria for a 100 percent rating in 38 C.F.R. Section 
4.132, Diagnostic Code 9411, are each an independent basis 
for granting a 100 percent rating.  Accordingly, if a 
veteran's post-traumatic stress disorder results in either, 
(1) virtual isolation in the community, (2) totally 
incapacitating psychoneurotic symptoms, or (3) a demonstrable 
inability to obtain or retain employment, a 100 percent 
schedular rating is applicable.

Effective November 7, 1996, Diagnostic Code 9411 of 
38 C.F.R. Section 4.130, provides for rating post-traumatic 
stress disorder using a general rating formula for mental 
disorders.  The general rating formula for mental disorders 
is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record shows that the veteran was 
hospitalized in March 1996 and treated for substance abuse.  
It was noted at that time that a diagnosis of post-traumatic 
stress disorder needed to be ruled out.  Treatment notes and 
a letter from the veteran's social worker dated in July 1996 
reflect a diagnosis of post-traumatic stress disorder in 
April 1996 based on combat experiences during active service 
in the Republic of Vietnam.  The veteran filed a claim for VA 
compensation benefits on July 19, 1996, requesting 
entitlement to service connection for post-traumatic stress 
disorder.

The veteran underwent VA examination in September 1996 and 
complained of nightmares and flashbacks of his combat 
experiences in the Republic of Vietnam, difficulty sleeping, 
audio hallucinations, crying spells, periods of excessive 
nervousness and panic, and isolative behavior.  He related 
that he had been unable to work for three or four years due 
to his weakness during the day as a consequence of troubled 
sleep.  The veteran appeared depressed during the interview, 
but his speech was logical and coherent.  There was no 
evidence of organicity or psychoses and the examiner rendered 
an Axis I diagnosis of post-traumatic stress disorder with 
associated chronic depression and associated past substance 
abuse.  The examiner opined that the veteran was unemployable 
and that his psychiatric incapacity was moderate to severe.

Throughout the winter of 1996 as well as 1997, the veteran 
was treated for symptoms of post-traumatic stress disorder 
and coronary artery disease.  During a hospitalization in 
December 1996, he was found to have a Global Assessment of 
Functioning (GAF) score of 40; his GAF score was a 45 
following hospitalization in January and February 1998.  Upon 
hospitalization in April and May 1998, the veteran's 
substance abuse was noted to have remained in remission, but 
his GAF score was still determined to be only 45.  During 
that hospitalization, the veteran complained of continuing 
depression, difficulty sleeping, nightmares and intrusive 
thoughts of his combat experiences, guilt and anger.  Again, 
there was no evidence of a thought disorder or delusions; the 
veteran was oriented, his memory was intact, and he reported 
positive gains from the post-traumatic stress disorder 
program.

The veteran participated in a three-month inpatient post-
traumatic stress disorder program from June 1999 to September 
1999 and was assigned a GAF score of 40 upon discharge; his 
substance abuse was noted to still be in remission and his 
treating psychiatrist and counselor submitted a letter 
stating that the veteran was considerably impaired socially 
and industrially due to the severity of his symptoms of post-
traumatic stress disorder.  He underwent VA examination upon 
discharge from the inpatient program and related continued 
difficulty sleeping, daily thoughts of his experiences in the 
Republic of Vietnam, and isolative and hypervigilant 
behavior.  The veteran's most recent VA examination was held 
in May 2002 and he again related continuation of the same 
symptoms notwithstanding his continued use of medication and 
participation in counseling.  At that time, a GAF score of 50 
was assigned.

The veteran testified before the Board in October 2003 that 
he attended weekly counseling sessions at the VA outpatient 
clinic and monthly appointments with his treating VA 
psychiatrist.  He stated that he had been unable to hold a 
job for many years and still had trouble sleeping even though 
he took medication.

Given the evidence as outlined above, the Board finds that 
the veteran has been demonstrably unable to obtain or retain 
employment as a result of symptoms of post-traumatic stress 
disorder since at least July 1996.  Specifically, the 
evidence supports the assignment of a 100 percent schedular 
evaluation for post-traumatic stress disorder using the 
criteria in effect at the time the veteran filed his claim as 
he has required numerous psychiatric hospitalizations, has 
been deemed unemployable by VA examiners, and has continued 
to have GAF scores at or below 50, indicating serious 
impairment including an inability to hold a job.  Treatment 
records show that the veteran simply cannot function socially 
or occupationally due to intrusive thoughts of his combat 
experiences, depression, nervousness and low self-esteem, but 
is able to perform his activities of daily living as he 
remains oriented and coherent with appropriate cognitive 
functions and has no speech or obsessional rituals which 
interfere with his activities.  Accordingly, the Board finds 
that a 100 percent evaluation should be assigned on a 
schedular basis as of the date of the veteran's original 
claim.  Additionally, because the evidence shows that the 
veteran has been unable to secure or follow a substantially 
gainful occupation as a result of symptoms of post-traumatic 
stress disorder since at least July 1996 and the veteran has 
not shown any actual improvement in his level of disability, 
the Board finds that the 100 percent rating shall remain in 
effect pursuant to 38 C.F.R. Section 3.951(a) notwithstanding 
the readjustment of the Schedule of Ratings effective in 
November 1996.

The Board notes at this juncture that the RO granted both a 
70 percent schedular evaluation and a total evaluation based 
on individual unemployability effective March 1, 1998; 
however, the evidence shows a consistent level of disability 
since the date of the veteran's original claim and the Board 
finds no evidence to support the assignment of staged 
ratings.  Specifically, the veteran has been deemed 
unemployable by medical professionals since 1996 with GAF 
scores ranging from 40 to 50 notwithstanding any episodes of 
substance abuse.  Consequently, the Board finds that criteria 
for a 100 percent schedular rating have been met as of July 
19, 1996, and the veteran's request for an increased rating 
is granted.



II.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim here on appeal has proceeded in accordance with the 
law and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  Assuming, however, solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of Section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 535 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. Section 5103(a) from the general statutory command 
set forth in Section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which under 38 U.S.C. Section 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. Section 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the present case, the Board finds that any defect in the 
timing of the VCAA notice was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. Section 
5103(a) and 38 C.F.R. Section 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal is not prejudicial error to the veteran.  

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
November 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
Additionally, the Board finds that there is no indication 
that a review of the claim on appeal at this time will result 
in any prejudice to the veteran because the veteran has 
clearly been advised of the elements necessary to 
substantiate his claim and it does not appear that being 
advised that he should submit anything whatsoever pertaining 
to his claim would change his position.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claim.  The veteran testified before the Board 
in October 2003 and has actively participated in the 
development of his claim on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

A 100 schedular rating for post-traumatic stress disorder is 
granted effective July 19, 1996, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The record shows that the veteran requested an increase in 
the evaluation of his left foot disability rated at 10 
percent disabling in February 1995.  He underwent VA 
examination of the left foot in March 1995, September 1996, 
and September 1999.  As such, the veteran's left foot has not 
been examined for evaluation purposes in over four years. 

The veteran testified before the Board in October 2003 that 
the pain and swelling in his left foot had increased 
tremendously since the September 1999 evaluation.  The 
veteran also testified that he had not received any treatment 
of the left foot in approximately two years because treatment 
did not help alleviate his symptoms.  As a consequence, there 
are no medical records reflecting the current level of 
severity of the veteran's left foot disability.

The medical evidence of record shows that the veteran was 
found to have degenerative changes in his left foot.  At the 
September 1999 VA examination, the veteran was diagnosed as 
having osteoarthritis of the left foot based upon x-ray 
findings.  The veteran's representative asserts that based 
upon the medical evidence of record, a separate rating of 10 
percent is warranted for arthritis under 38 C.F.R. Section 
4.71a, Diagnostic Code 5003.

Given the state of the record as outlined above, the Board 
finds that this matter must be remanded for additional 
development.  Specifically, the medical evidence of record is 
stale because the veteran's left foot has not been examined 
in over four years and a new examination is required to 
accurately assess the current level of disability.  
Additionally, more specific medical findings are required to 
determine if the veteran is entitled to a rating for the 
osteoarthritis in his left foot in addition to the rating 
currently in effect for metatarsalgia and calluses as the 
evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  The RO should obtain all treatment 
records from the VA outpatient clinic in 
Mayaguez, Puerto Rico.  All records 
obtained must be associated with the 
veteran's claims folder.

3.  The RO should schedule the veteran 
for an examination of the left foot and 
have the examiner review the veteran's 
claims folder.  The examiner should 
render all appropriate diagnoses and 
indicate what level of functional loss 
the veteran may experience as a result of 
each diagnosis.  The examiner is 
specifically requested to determine if 
the veteran suffers separate disability 
as a result of osteoarthritis as opposed 
to metatarsalgia and/or calluses on his 
left foot.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the claim on the basis of 
the entire record, including any 
additional evidence obtained.  The RO 
should address the veteran's request for 
a separate rating for osteoarthritis of 
the left foot.  If the claim is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



